                                            Case 3:20-cv-01695-SI Document 11 Filed 10/20/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCUS G. MCGINNIS,                                Case No. 20-cv-01695-SI
                                   8                    Plaintiff,
                                                                                            ORDER OF SERVICE AND PARTIAL
                                   9             v.                                         DISMISSAL
                                  10     RON DAVIS, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13      A. Procedural History

                                  14          Marcus McGinnis, an inmate at San Quentin State Prison, filed this pro se civil rights action

                                  15   under 42 U.S.C. § 1983, about prison officials’ responses to his requests for dental care and medical

                                  16   complications that later arose. The court determined that, liberally construed, the complaint stated

                                  17   a claim against defendants Dr. Earl Jones and nurse Salonga for deliberate indifference to McGinnis’

                                  18   dental/medical needs, but did not state a claim against the six other listed defendants. Docket No.

                                  19   10 at 5. The court granted leave for plaintiff to file an amended complaint by September 4, 2020,

                                  20   to attempt to state a claim against those six defendants. Id. The court explained: “If plaintiff does

                                  21   not file an amended complaint, all defendants other than Dr. Jones and nurse Salonga will be

                                  22   dismissed and the action will go forward against those two defendants with the complaint being the

                                  23   operative pleading.” Id. at 8. Plaintiff did not file an amended complaint and the deadline to do so

                                  24   has passed. Accordingly, the case will move forward against only Dr. Jones and nurse Salonga.

                                  25

                                  26
                                  27

                                  28
                                            Case 3:20-cv-01695-SI Document 11 Filed 10/20/20 Page 2 of 4




                                   1      B. Service and Scheduling

                                   2          1.      Liberally construed, the complaint states a cognizable § 1983 claim against Dr. Jones

                                   3   and nurse Salonga for deliberate indifference to plaintiff’s dental/medical needs. All other claims

                                   4   and defendants are dismissed.

                                   5          2.      The clerk shall issue a summons and the United States Marshal shall serve, without

                                   6   prepayment of fees, the summons, and a copy of the complaint, the order of dismissal with leave to

                                   7   amend (Docket No. 10), and this order upon the following two people on the dental/medical staff at

                                   8   San Quentin State Prison:

                                   9          - Dr. Earl Jones (dentist)

                                  10          - Pierre Salonga (registered nurse)

                                  11          3.      In order to expedite the resolution of this case, the following briefing schedule for

                                  12   dispositive motions is set:
Northern District of California
 United States District Court




                                  13                  a.      No later than January 15, 2021, defendants must file and serve a motion for

                                  14   summary judgment or other dispositive motion. If defendants are of the opinion that this case cannot

                                  15   be resolved by summary judgment, defendants must so inform the court prior to the date the motion

                                  16   is due. If defendants file a motion for summary judgment, defendants must provide to plaintiff a

                                  17   new Rand notice regarding summary judgment procedures at the time they file such a motion.

                                  18   See Woods v. Carey, 684 F.3d 934, 939 (9th Cir. 2012).

                                  19                  b.      Plaintiff's opposition to the summary judgment or other dispositive motion

                                  20   must be filed with the court and served upon defendants no later than February 26, 2021. Plaintiff

                                  21   must bear in mind the notice and warning regarding summary judgment provided later in this order

                                  22   as he prepares his opposition to any motion for summary judgment.

                                  23                  c.      If defendants wish to file a reply brief, the reply brief must be filed and served

                                  24   no later than March 19, 2021.

                                  25          4.      Plaintiff is provided the following notices and warnings about the procedures for

                                  26   motions for summary judgment:

                                  27          The defendants may make a motion for summary judgment by which they seek to have your
                                  28          case dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of

                                                                                          2
                                            Case 3:20-cv-01695-SI Document 11 Filed 10/20/20 Page 3 of 4




                                              Civil Procedure will, if granted, end your case. . . . Rule 56 tells you what you must do in
                                   1          order to oppose a motion for summary judgment. Generally, summary judgment must be
                                   2          granted when there is no genuine issue of material fact -- that is, if there is no real dispute
                                              about any fact that would affect the result of your case, the party who asked for summary
                                   3          judgment is entitled to judgment as a matter of law, which will end your case. When a party
                                              you are suing makes a motion for summary judgment that is properly supported by
                                   4          declarations (or other sworn testimony), you cannot simply rely on what your complaint
                                              says. Instead, you must set out specific facts in declarations, depositions, answers to
                                   5
                                              interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict the
                                   6          facts shown in the defendants' declarations and documents and show that there is a genuine
                                              issue of material fact for trial. If you do not submit your own evidence in opposition,
                                   7          summary judgment, if appropriate, may be entered against you. If summary judgment is
                                              granted, your case will be dismissed and there will be no trial. Rand v. Rowland, 154 F.3d
                                   8          952, 962-63 (9th Cir. 1998).
                                   9   If a defendant files a motion for summary judgment for failure to exhaust administrative remedies,
                                  10   he is seeking to have the case dismissed. As with other defense summary judgment motions, if a
                                  11   motion for summary judgment for failure to exhaust administrative remedies is granted, the
                                  12   plaintiff's case will be dismissed and there will be no trial.
Northern District of California
 United States District Court




                                  13          5.      All communications by plaintiff with the court must be served on a defendant's
                                  14   counsel by mailing a true copy of the document to defendant's counsel. The court may disregard
                                  15   any document which a party files but fails to send a copy of to his opponent. Until a defendant's
                                  16   counsel has been designated, plaintiff may mail a true copy of the document directly to defendant,
                                  17   but once a defendant is represented by counsel, all documents must be mailed to counsel rather than
                                  18   directly to that defendant.
                                  19          6.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.
                                  20   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required
                                  21   before the parties may conduct discovery.
                                  22          7.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the
                                  23   court informed of any change of address and must comply with the court's orders in a timely fashion.
                                  24   Failure to do so may result in the dismissal of this action for failure to prosecute pursuant to Federal
                                  25   Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every pending
                                  26   case every time he is moved to a new facility.
                                  27

                                  28
                                                                                           3
                                            Case 3:20-cv-01695-SI Document 11 Filed 10/20/20 Page 4 of 4




                                   1          8.      Plaintiff is cautioned that he must include the case name and case number for this

                                   2   case on any document he submits to this court for consideration in this case.

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 20, 2020

                                   5                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
